Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi et al.  (US 20060023109 A1, hereinafter “Mabuchi”).

Regarding claim 1, Mabuchi teaches an image sensor (Figs. 1-6 and 9-14: image sensor chip 32) comprising: 
a pixel array (Figs. 1-6 and 9-14, [0096]: the image sensor chip 32 includes a central region pixel portion 53 in which a large number of cells 54 are arrayed) including a first pixel group including a first unit pixel and a second unit pixel sharing a first floating diffusion region and associated with a color filter, and a second pixel group Figs. 5-7, [0089]&[0096]: the cell 54 is formed of a plurality of photodiodes PD each associated with a color filter 46 and share a common floating diffusion FD); 
a sampling circuit (Figs. 11-12: Correlated Double Sampling CDS) configured to detect at least one reset voltage and at least one pixel voltage from at least one of the first pixel group and the second pixel group, and provide a difference between the reset voltage and the pixel voltage as an analog signal (Figs. 11-12, [0110]: an analog multiplexer 81 is adapted to select four photodiodes PD1 to PD4 sequentially in one cell to output a reset level and signal level to correlated double sampling (CDS)); 
an analog-to-digital converter (Figs. 11-12: analog-to-digital (A/D) converting circuit) configured to compare the analog signal with a ramp voltage  to generate a comparison result (Figs. 11-12: Ramp wire 93), convert the comparison result into a digital signal, and provide the digital signal as image data ([0110]-[0115]: The output from the analog multiplexer 81 is supplied to a correlated double sampling (CDS) and analog-to-digital (A/D) converting circuit. A difference between a signal level and a reset level is analog-to-digital converted and is thereby processed in a digital signal processing fashion to a digital data of one frame); 
and a signal processing circuit configured to generate an image using the image data, wherein a pixel voltage of the first pixel group corresponds to charge generated by at least of the first unit pixel and the second unit pixel in response to incident light and summed in the first floating diffusion region, and a pixel voltage of the second pixel group corresponds to charge generated by at least one of the third unit pixel and the [0115]: the signals of the four pixels of the cell are sequentially supplied to the signal processing chip 33, in which they are analog-to-digital converted and thereby digital data of one frame is stored in the signal processing chip 33 side).

Regarding claim 5, Mabuchi teaches the image sensor of claim 1, in addition Mabuchi discloses wherein each one of the first unit pixel, the second unit pixel, the third unit pixel and the fourth unit pixel includes a photodiode and a transfer transistor connected to the photodiode, the first unit pixel and the second unit pixel are connected to a first pixel circuit, and the third unit pixel and the fourth unit pixel are connected to a second pixel circuit (Figs. 9&14, [0118]: two cells each including four photodiodes and connected to different output circuits).

Regarding claim 6, Mabuchi teaches the image sensor of claim 5, in addition Mabuchi discloses wherein the first pixel circuit includes a first driving transistor configured to generate a voltage corresponding to charge accumulated in the first floating diffusion region, a first select transistor configured to provide a voltage generated by the first driving transistor to the sampling circuit, and a first reset transistor configured to reset the first floating diffusion region (Figs. 9&14, [0098]&[0118]: two cells each including four photodiodes and connected to different output circuits: amplifying transistor 64, load transistor 152 and reset transistor 63).

Regarding claim 7, Mabuchi teaches the image sensor of claim 6, in addition Mabuchi discloses wherein the second pixel circuit includes a second driving transistor configured to generate a voltage corresponding to charge accumulated in the second floating diffusion region, a second select transistor configured to provide a voltage generated by the second driving transistor to the sampling circuit, and a second reset transistor configured to reset the second floating diffusion region (Figs. 9&14, [0098]&[0118]: two cells each including four photodiodes and connected to different output circuits: amplifying transistor 64, load transistor 152 and reset transistor 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al.  (US 20060023109 A1, hereinafter “Mabuchi”), in view of Roh et al. (US 20150146067 A1, hereinafter “Roh”).
Regarding claim 2, Mabuchi teaches the image sensor of claim 1, except wherein the first pixel group and the second pixel group have different sized light receiving areas.
However, Roh discloses wherein the first pixel group and the second pixel group have different sized light receiving areas (Fig. 3, [0037]: a first unit pixel group A having a total a light detection area larger than a second unit pixel group B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first pixel group and the second pixel group have different sized light receiving areas as taught by Roh into Mabuchi unit cell. The suggestion/ motivation for doing so would be to improve image quality (Roh: [0044]).

Regarding claim 8, Mabuchi teaches the image sensor of claim 1, except wherein the image sensor adjusts ON/OFF timing of respective transfer transistors of the first pixel group to be the same, and adjusts ON/OFF timing of respective transfer transistors of the second pixel group to be different.
However, Roh discloses wherein the image sensor adjusts ON/OFF timing of respective transfer transistors of the first pixel group to be the same, and adjusts ON/OFF timing of respective transfer transistors of the second pixel group to be different (as shown in FIG. 2A, [0034]: pixels displayed as a large quadrangle correspond to long exposure pixels, and pixels displayed as a small quadrangle correspond to short exposure pixels.).
Roh teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the image sensor adjusts ON/OFF timing of respective transfer transistors of the first pixel group to be the same, and adjusts ON/OFF timing of respective transfer transistors of the second pixel group to be different into Mabuchi unit cell. The suggestion/ motivation for doing so would be to provide a pixel array capable of improving sensing sensitivity with a high dynamic range (Roh: [0005]).

Regarding claim 9, the Mabuchi and Roh combination teaches the image sensor of claim 8, in addition Roh discloses wherein the unit pixels of the first pixel group provide a first subgroup exhibiting a first sensitivity level and a second subgroup exhibiting a second sensitivity level different from the first sensitivity level, depending on the ON/OFF timing of the transfer transistors (as shown in FIG. 2A, [0034]: pixels displayed as a large quadrangle correspond to long exposure pixels, and pixels displayed as a small quadrangle correspond to short exposure pixels.)..

Regarding claim 10, the Mabuchi and Roh combination teaches the image sensor of claim 9, in addition Roh discloses wherein the first subgroup and the second subgroup have different incident light receiving areas (as shown in FIG. 2A, [0034]: pixels displayed as a large quadrangle correspond to long exposure pixels, and pixels displayed as a small quadrangle correspond to short exposure pixels.).

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al.  (US 20060023109 A1, hereinafter “Mabuchi”), in view of Johnson; Richard Scott (US 20180241953 A1, hereinafter “Johnson”).

Regarding claim 3, Mabuchi teaches the image sensor of claim 1, except wherein during a binning mode, the signal processing circuit takes an average of first image data output from the first pixel group and second image data output from the second pixel group to calculate an average value and generates the image using the average value.
However, Johnson discloses wherein during a binning mode, the signal processing circuit takes an average of first image data output from the first pixel group and second image data output from the second pixel group to calculate an average value and generates the image using the average value (Fig. 8, [0045] The image sensor 105 may bin the rows of pixel data according to various methods. The binning method may comprise any suitable method that increases the frame rate. For example, in one embodiment, the images sensor 105 may collect and accumulate charge from multiple pixels and/or multiple rows on the floating diffusion region. In another embodiment, the image sensor 105 may combine (e.g., sum or average) two or more voltage inputs into a single output voltage during readout.)
Taking in consideration Johnson i teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein during a binning mode, the signal processing circuit takes an average of first image data output from the first pixel group and second image data output from the second pixel group to calculate an average value and generates the image using the average value into Mabuchi unit cell. The suggestion/ motivation for doing so would be to provide increased sensitivity and reduced power consumption (Johnson: [0002]).

Regarding claim 4, the Mabuchi and Johnson combination teaches the image sensor of claim 3, in addition Johnson discloses wherein a frame rate during the binning mode is higher than a frame rate in a full mode in which an image is generated using image data from all unit pixels included in the pixel array (Fig. 8, [0045] The image sensor 105 may bin the rows of pixel data according to various methods. The binning method may comprise any suitable method that increases the frame rate. For example, in one embodiment, the images sensor 105 may collect and accumulate charge from multiple pixels and/or multiple rows on the floating diffusion region. In another embodiment, the image sensor 105 may combine (e.g., sum or average) two or more voltage inputs into a single output voltage during readout.). The suggestion/ motivation for doing so would be to provide increased sensitivity and reduced power consumption (Johnson: [0002]).

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al.  (US 20060023109 A1, hereinafter “Mabuchi”), in view of Nikai et al (US 20190222788 A1, hereinafter “Nikai”).

Regarding claim 11,  claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Mabuchi's except further teaching on: control logic configured to generate an image by obtaining capacitance having a first value from the first floating diffusion region at a first time, and obtaining capacitance having a second value different from the first value from the second floating diffusion region at a second time following the first time.
However, Nikai discloses generate an image by obtaining capacitance (Fig. 2, [0048]: Signal line Ltrg for transmitting a transfer gate signal is connected to the gate of the transfer transistor TR1. The source of the transfer transistor TR1 is connected to a connection point between the source of the reset transistor TR2 and the gate of the amplification transistor TR3. This connection point is included in a floating diffusion FD that is a capacitance that accumulates signal charge).
Taking in consideration Nikai teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control logic configured generate an image by obtaining capacitance having a first value from the first floating diffusion region at a first time, and obtaining capacitance having a second value different from the first value from the second floating diffusion region at a second time following the first time as taught by Nikai into Mabuchi unit cell. The suggestion/ motivation for doing so would be to allow a low-sensitivity signal and a high-sensitivity signal can be obtained by making accumulation times 1 and 2 different (Nikai: [0005]).

Regarding claim 12, the Mabuchi and Nikai combination teaches the image sensor of claim 11, in addition Mabuchi discloses wherein among unit pixels having a color different from a color of the single color filter and sharing another color filter adjacent to the single color filter, at least a portion of the unit pixels shares the second floating diffusion region with the second pixel group (Figs. 5-7, [0089]&[0096]: the cell 54 is formed of a plurality of photodiodes PD each associated with a color filter 46 and share a common floating diffusion FD).

Regarding claim 13, the Mabuchi and Nikai combination teaches the image sensor of claim 11, in addition Mabuchi discloses wherein the control logic is further configured to generate first image data from the capacitance having the first value, generate second image data from the capacitance having the second value, and generate the image using the first image data and the second image data ([0115]: the signals of each of the four pixels of the cell are sequentially supplied to the signal processing chip 33, in which they are analog-to-digital converted and thereby digital data of one frame is stored in the signal processing chip 33 side).

Regarding claim 15, the Mabuchi and Nikai combination teaches the image sensor of claim 13, in addition Mabuchi discloses wherein the control logic is further configured to generate the image by obtaining capacitance having a third value from the second floating diffusion region at a third time following the second time, generate third image data from the capacitance having the third value, and generate the image data using the third image data in addition to first image data and the second image data [0115]: the signals of each of the four pixels of the cell are sequentially supplied to the signal processing chip 33, in which they are analog-to-digital converted and thereby digital data of one frame is stored in the signal processing chip 33 side).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Mabuchi and Nikai combination as applied above, in view of Johnson; Richard Scott (US 20180241953 A1, hereinafter “Johnson”).

Regarding claim 14, the Mabuchi and Nikai combination teaches the image sensor of claim 13, except wherein the control logic is further configured to take an average of the first image data and the second image data to calculate an average value and generate the image using the average value.
However, Johnson discloses wherein the control logic is further configured to take an average of the first image data and the second image data to calculate an average value and generate the image using the average value (Fig. 8, [0045] The image sensor 105 may bin the rows of pixel data according to various methods. The binning method may comprise any suitable method that increases the frame rate. For example, in one embodiment, the images sensor 105 may collect and accumulate charge from multiple pixels and/or multiple rows on the floating diffusion region. In another embodiment, the image sensor 105 may combine (e.g., sum or average) two or more voltage inputs into a single output voltage during readout.)
Taking in consideration Johnson teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the control logic is further configured to take an average of the first image data and the second image data to calculate an average value and generate the image using the average value into the Mabuchi and Nikai combination. The suggestion/ motivation for doing so would be to provide increased sensitivity and reduced power consumption (Johnson: [0002]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the Mabuchi and Nikai combination as applied above, in view of OH; Hak Soo (US 20130161485 A1, hereinafter “OH”).

Regarding claim 16, the Mabuchi and Nikai combination teaches the image sensor of claim 11, except wherein the unit pixels provide a first subgroup adjusting capacitance of the first floating diffusion region to have the first value, and a second subgroup adjusting capacitance of the second floating diffusion region to have the second value.
However, OH discloses wherein the unit pixels provide a first subgroup adjusting capacitance of the first floating diffusion region to have the first value, and a second subgroup adjusting capacitance of the second floating diffusion region to have the second value (Fig. 5, [0053]: image sensor allows the pixels not utilizing an increased capacitance to maintain their normal capacitances while exhibiting a wide dynamic range. By adjusting the capacitance of the floating diffusion region of certain pixels in the unit frame, wide dynamic range can be obtained.).
OH teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the unit pixels provide a first subgroup adjusting capacitance of the first floating diffusion region to have the first value, and a second subgroup adjusting capacitance of the second floating diffusion region to have the second value as taught into the Mabuchi and Nikai combination. The suggestion/ motivation for doing so would be to provide a pixel array capable of improving sensing sensitivity with a high dynamic range (OH: [0053]).

Regarding claim 17, the Mabuchi, Nikai and OH combination teaches the image sensor of claim 16, except wherein the first subgroup and the second subgroup have different sensitivity levels.
However, Roh discloses wherein the first subgroup and the second subgroup have different sensitivity levels (Fig. 3, [0037]: a first unit pixel group A having a total a light detection area larger than a second unit pixel group B, and wherein the first unit pixel group A having a total a light detection (claimed “sensitivity”) area larger than the second unit pixel group B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first subgroup and the second subgroup have different sensitivity levels as taught by Roh into the Mabuchi, Nikai and OH combination. The suggestion/ motivation for doing so would be to provide a pixel array capable of improving sensing sensitivity with a high dynamic range (Roh: [0005]).
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697